Citation Nr: 0519573	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-42 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than August 18, 
2003 for the award of service connection for a scar of the 
right upper extremity.

2.  Entitlement to a total disability evaluation due to 
unemployability as a result of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.

This appeal arose from a March 2004 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought on appeal.  The veteran testified before the 
undersigned at a Video Conference hearing conducted by the 
Board of Veterans' Appeals (Board) in May 2005.

The Board notes that the veteran had also raised a claim of 
entitlement to service connection for hepatitis C.  This was 
denied by the RO in June 2003.  The veteran submitted a 
timely notice of disagreement in August 2003, and he was 
provided with a Statement of the Case (SOC) in April 2004.  
However, the veteran failed to timely perfect this appeal 
through the submission of VA Form 9.  Therefore, this issue 
is not currently before the Board for appellate review.

The issue of entitlement to a total disability evaluation due 
to unemployability as a result of service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran filed his claim for service connection for a scar 
on August 18, 2003.




CONCLUSION OF LAW

Under governing law, the effective date of the award of 
service connection for a scar of the right upper extremity is 
August 18, 2003.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 3.400(b)(2)(i) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits.  The veteran filed a claim for an increased rating 
for his service-connected right median nerve paralysis in 
August 2003 and he was given the notices required under VCAA 
in October 2003.  Subsequently, his claim for a separate 
rating for his scar of the right upper extremity was granted, 
and he filed a notice of disagreement as to the effective 
date assigned for the increase in his benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement 
in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the October 2004 statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his earlier effective date claim and provided 
him with the regulations governing the assignment of 
effective dates.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify.  

Additionally, the record does not reflect that there exists 
outstanding evidence relevant to the issue of entitlement to 
an earlier effective date currently on appeal.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


Relevant laws and regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (2004).  The effective date for a claim of 
direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2)(i) (2004).


Factual background

The veteran has contended that he should be awarded service 
connection effective January 2002, the date that he had filed 
a claim for an increased evaluation for his right median 
nerve paralysis.  He stated that he had had a painful scar on 
the right upper extremity since the original injury in 1969.

On January 31, 2002, a VA Form 21-4138, Statement in Support 
of Claim, was received by the RO.  The veteran requested an 
increased evaluation for the paralysis of the right median 
nerve and service connection for the residuals of an injury 
to the right shoulder and right leg.  It made no reference to 
a painful scar of the right upper extremity.

Another claim was received by the RO on June 25, 2002.  The 
veteran claimed service connection for hepatitis C, arguing 
that this condition was caused by various surgeries that he 
had undergone during service.  Again, no request for service 
connection for a scar of the right arm was noted.

The veteran then filed another claim on August 18, 2003.  
This was accepted as a claim for service connection for the 
right upper extremity scar.


Analysis

After a careful review of the evidence of record, it is found 
that entitlement to an earlier effective date for the award 
of service connection for a painful right upper extremity 
scar is not warranted.  While the evidence has shown that the 
veteran had a scar on the right upper extremity since at 
least 1970, there is no indication in the record that the 
veteran had filed a claim for this disorder prior to August 
18, 2003.  Significantly, there is no indication that such a 
claim was filed within 1 year from the date of his separation 
from active service.  Therefore, entitlement to service 
connection cannot be awarded effective the date of his 
discharge from service.  The veteran has argued that he filed 
such a claim in January 2002; however, a review of this claim 
makes no mention of the right upper extremity scar.  Even if 
it were found that entitlement to service connection for a 
right upper extremity scar had arisen prior to August 18, 
2003, the effective date of the award of service connection 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(2004).  In this case, the date of receipt of the claim is 
clearly the later date.  As a consequence, an effective date 
earlier than August 18, 2003 cannot be awarded.   The 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  


ORDER

An effective date earlier than August 18, 2003 for the award 
of service connection for a scar of the right upper extremity 
is denied.


REMAND

The veteran stated at the May 2005 personal hearing that he 
had been awarded disability compensation by the Social 
Security Administration, effective 2002.  However, no 
attempts have been made to obtain these records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992).  These 
records should be obtained prior to a final decision on the 
total disability claim.

Under the circumstances, this case will be REMANDED to the 
AMC for the following:

1.  The AMC must contact the Social 
Security Administration and request that 
they provide copies of the records relied 
upon in awarding the veteran's disability 
compensation.  The Administrative Law 
Judge's decision must also be obtained 
and associated with the claims folder.

2.  After the aforementioned records are 
obtained, the veteran should be afforded 
a VA examination.  All indicated tests or 
studies should be obtained as deemed 
necessary by the examiner.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examination report 
must include a statement as to the degree 
to which the veteran's service-connected 
disabilities (paralysis of the right 
median nerve, to include a muscle injury 
and a painful neuroma, as well as the 
tender scar of the right hand), while 
disregarding any nonservice-connected 
disabilities, interfere with his ability 
to obtain or retain gainful employment, 
including an assessment of the kinds of 
work, if any, he is able to perform.  In 
answering this question, the examiner 
should take into account the veteran's 
level of education.  If the examiner 
cannot answer this question, then the 
claims folder should be sent to a 
vocational specialist who can.  

3.  Once the above-requested evidence has 
been obtained and associated with the 
claims folder, the RO must readjudicate 
the veteran's claim for a total 
disability evaluation based on individual 
unemployability due to service-connected 
disabilities.  Entitlement must be 
considered pursuant to 38 C.F.R. 
§ 4.16(a) and 4.16(b).  If the claim 
remains denied, the veteran and his 
representative must be provided with a 
Supplemental Statement of the Case (SSOC) 
and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WILLIAM STEYN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


